Citation Nr: 0814243	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1946 to October 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).   A 
hearing was held at the RO before the undersigned Vetrans Law 
Judge in March 2008.  

The Board granted a motion to advance the appeal on the 
docket at the time of the veteran's March 2008 Travel Board 
hearing.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service as a 
result of his duties as a. ship fitter and metal smith.

2.  The medical evidence shows that this asbestos exposure 
played a significant role in the development of interstitial 
respiratory disease.


CONCLUSION OF LAW

Interstitial respiratory disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability because of a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

The veteran's testified during the hearing held in March 2008 
that while he was in the Navy he was exposed to asbestos 
while living and working aboard a ship.  He recounted that 
there were insulated pipes over his bunk which frequently 
flaked asbestos all over him.  He stated that this often 
occurred when the big guns on the ship fired and caused 
everything to shake.  He also reported being exposed to 
asbestos in his duties which required welding and repairing 
parts of the ship.  

The veteran's service personnel records reflect that the 
veteran's military occupational specialties included ship 
fitter and metal smith.   The records also confirmed that he 
served aboard ships.  

The Board finds that the claim that the veteran was exposed 
to asbestos in service in his duties is supported by the VA 
manual cited above which notes that one of the major 
occupations involving exposure to asbestos is work in 
shipyards.  In this regard, the Board notes that being a ship 
fitter (one of the veteran's duties) would potentially 
involve duties similar to working in a shipyard.  Therefore, 
the Board finds that the veteran's testimony and the 
information contained in his service personnel records are 
adequate to demonstrate that he was exposed to asbestos 
during service.  

With respect to whether the veteran has a disability that is 
attributable to that asbestos exposure, the Board notes that 
the medical evidence which has been developed includes the 
report of a respiratory examination conducted by the VA in 
September 2007.  The report reflects that X-rays of the 
veteran's chest revealed diffuse emphysema with scattered 
areas of interstitial fibrosis.  The impression was moderate 
COPD with scatter areas of interstitial fibrosis.  Similarly, 
the CT scan conducted in connection with the VA examination 
showed that the lungs had some minimal diffuse interstitial 
scarring without dominant mass.  In a summary of all 
problems, diagnoses and functional effects, the VA examiner 
offered diagnoses of moderate COPD with scattered areas of 
interstitial fibrosis.  He also reported that there was no 
pleural plaque of asbestosis by chest x-rays dated in July 
2007 and a scan dated in December 2004.  The examiner 
indicated that the veteran had restrictive respiratory 
disease, the etiology of which was smoking.  However, the 
examiner further noted that the veteran had "Problem 
associated with the diagnosis:  Asbestosis related 
respiratory condition."  

The VA examination suggests that the veteran has two types of 
impairment affecting his lungs, some of which is attributable 
to asbestos and some of which is due to smoking.  The VA 
manual indicates that interstitial pulmonary fibrosis (one of 
the diagnoses noted on the VA examination report) is one of 
the diseases which can result from asbestos exposure.  The 
medical evidence, specifically the diagnosis of "Asbestosis 
related respiratory condition" shows that this asbestos 
exposure played a significant role in the development of 
interstitial respiratory disease.  Accordingly, the Board 
concludes that interstitial respiratory disease was incurred 
in service.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication



ORDER

Service connection for a respiratory disorder claimed as due 
to asbestos exposure is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


